EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 5, after “of the shaft” please insert --and forming an exterior surface of the dilator--.
          Claim 14, line 2, after “second”, please insert --coil--.	
          Claim 19, line 5, after “of the shaft” please insert --and forming an exterior surface of the dilator--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a dilator including a hollow shaft having a first coil having one or more first wires wound around into a hollow shape, a spirally arranged protruding portion including a second coil having one or more second wires wound around the outer peripheral surface of the shaft, one or more first wires are wound around in a direction opposite to the one or more second wires, the shaft having an outer diameter that is smaller at a distal end of the shaft than at a proximal end of the shaft, in combination with the other claimed elements.
Regarding claim 19, the prior art of record does not disclose or suggest a dilator including a shaft including a first layer body having a plurality of first wires wound into a 
The closest prior art includes Lentz (US 2012/0004606A1) wherein Lentz discloses a catheter that is capable of being used to dilate tissue. The catheter includes a hollow shaft having an inner coil (406) and an outer coil (408) is wound about the outer peripheral surface of the inner coil in an opposite helical direction. A hub or grip (418) is fixed to a proximal end (416) of the catheter. The coils are tapered toward a distal end. However, the catheter includes a sleeve (410) that surrounds the outer coil and a balloon at the distal end of the catheter wherein inflation fluid is delivered through the lumen of the inner coil. It would not have been obvious nor is there any motivation to modify the device of Lentz to remove the sleeve or balloon to achieve a device that the amended limitations describe. The amended limitations distinguish over the prior art of Lentz such that no other references, or reasonable combination thereof, could be found which disclose or suggest the features in combination with other limitations in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771